Citation Nr: 0514434	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  04-03 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the prior denial of service connection for a back disability.

2.  Whether there was CUE in the prior denial of service 
connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1994 to February 
1995.

By rating action of September 23, 1995, the RO denied service 
connection for back and left shoulder disabilities.  The 
veteran was notified of that determination by letter the same 
month, but he did not initiate an appeal.

By rating action of July 28, 2000, the RO determined that no 
revision in the prior denial of service connection for back 
and shoulder disabilities was warranted on the basis of CUE.  
The veteran was notified of that determination by letter of 
August 2000; he did not appeal any determination with respect 
to the matter of service connection for a shoulder 
disability.  The veteran filed a Notice of Disagreement (NOD) 
with the denial of service connection for a back disability 
in January 2001, and the RO issued a Statement of the Case 
(SOC) in March 2001; however, the veteran did not perfect an 
appeal by filing a Substantive Appeal.

This appeal to the Board of Veterans Appeals (Board) arises 
from an April 2003 rating action that determined that there 
was no CUE in the prior denials of service connection for 
back and shoulder disabilities.  A NOD as to both issues was 
received in June 2003, and a SOC was issued in December 2003.  
A Substantive Appeal was received in January 2004.  

For reasons expressed below, the Board has recharacterized 
the issues on appeal as on the title page.


FINDINGS OF FACT

1.  By rating action of July 28, 2000, the RO determined that 
there was no CUE in a the September 23, 1995 rating action 
that denied service connection for a back disability; 
although the RO notified the veteran that no revision in the 
prior decision was warranted by letter in August 2000, and 
the veteran appears to have initiated an appeal as regards 
the back, the veteran did not perfect an appeal.  

2.  By rating action of July 28, 2000, the RO determined that 
there was no CUE in the September 23, 1995 rating action that 
denied service connection for a left shoulder disability; 
although the RO notified the veteran that no revision in the 
prior decision was warranted by letter in August 2000, the 
veteran did not initiate an appeal as to the shoulder.  


CONCLUSIONS OF LAW

1.  The July 28, 2000 rating action that found that there was 
no CUE in the prior denial of service connection for a back 
disability is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004). 

2.  The July 28, 2000 rating action that found that there was 
CUE in the prior denial of service connection for a left 
shoulder disability is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Given the parameters of the law surrounding CUE claims, the 
Board notes that the duties to notify and assist imposed by 
the VCAA are not applicable where CUE is claimed, either in 
Board decisions (see Livesay v. Principi, 15 Vet. App. 165 
(2001)), or in RO decisions (see Parker v. Principi, 15 Vet. 
App. 407 (2002)).  As noted in Livesay, CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  A claim based on CUE is fundamentally 
different from any other kind of action in the VA 
adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Livesay, 15 Vet. App. at 178-
179.  Moreover, that litigant has the burden of establishing 
such error on the basis of the evidence then of record.  Id.  
 
The Board finds that, because the veteran has been notified 
of the laws and regulations governing CUE claims and the 
reasons for the denial of the claims, and all relevant 
evidence has been associated with the record, any pre-VCAA 
duties to notify and assist have been met.  Hence, the claims 
are ready to be considered.

II.  Analysis

The veteran is seeking a determination that the prior denial 
of service connection for back and left shoulder disabilities 
was clearly and unmistakably erroneous.  However, a decision 
in that regard previously has been rendered.

As indicated above, in a June 28, 2000 rating action, the RO 
determined that there was no CUE in the September 23, 1995 
rating action that denied service connection for back and 
left shoulder disabilities.  Although the RO notified the 
veteran of the its determination in August 2000, the veteran 
did not timely perfect an appeal of the its determination as 
to CUE in the prior denial of service connection for either 
disability.

Pursuant to applicable legal authority, an appeal consists of 
a timely filed notice of disagreement (NOD) in writing and, 
after a statement of the case (SOC) has been furnished, a 
timely filed substantive appeal.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.200.

A claimant or his representative must file a NOD with a 
determination by an agency of original jurisdiction (AOJ) 
within one year from the date that that AOJ mails notice of 
the determination to him.  Otherwise, that determination will 
become final.  The date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302(a).

A Substantive Appeal must be filed within 60 days from the 
date that the AOJ mails the SOC to the appellant, or within 
the remainder of the one-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  The date of mailing of the SOC 
will be presumed to be the same as the date of the SOC, and 
the date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining  whether an appeal 
has been timely filed.  38 C.F.R. § 20.302(b).  

A determination on a claim by the AOJ of which the claimant 
is properly notified is final if an appeal is not perfected 
as prescribed in 38 C.F.R. § 20.302.  38 C.F.R. § 20.1103.

Arguably, following the RO's August 2000 notification of the 
July 28, 2000 rating decision, the veteran did not 
specifically appeal the determination that there was no CUE 
in the prior denial of service connection for either 
disability at issue.  However, even if the veteran's NOD with 
the denial of service connection for a back disability 
(received in January 2001) could be construed as an NOD with 
the CUE determination as to that disability, the veteran did 
not perfect an appeal.  An SOC on the denial of service 
connection for a back disability was issued in March 2001; 
however, the veteran did not perfect an appeal by filing a 
Substantive Appeal.  The Board also points out that there is 
no correspondence that can be construed as an NOD with the 
RO's June 28, 2000 determination as to prior denial of 
service connection for the left shoulder disability within 
one year of the August 2000 notification of that rating 
action.

Under these circumstances, the RO's July 28, 2000 
determination that there was no CUE in the prior denial of 
service connection for each disability is final, and is not 
subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  

Significantly, moreover, once there is a final decision on a 
particular claim of CUE, that particular matter may not be 
raised again, as it is considered to be res judicata.  Olson 
v. Brown, 5 Vet. App. 430 (1993).

Under these circumstances, the Board finds that each of the 
claims on appeal must be denied.


ORDER

The appeal as to the matter of whether there was CUE in the 
prior denial of service connection for a back disability is 
denied.

The appeal as to the matter of whether there was CUE in the 
prior denial of service connection for a left shouler 
disability is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


